Citation Nr: 0209156	
Decision Date: 08/06/02    Archive Date: 08/12/02	

DOCKET NO.  94-29 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of multiple joints other than the lumbosacral spine.

2.  Entitlement to a higher initial evaluation for 
degenerative joint disease of the lumbosacral spine, 
currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1985 to 
May 1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1990 rating decision by the 
Department of Veterans Affairs (VA), Pittsburgh, 
Pennsylvania, Regional Office (RO), which, in pertinent part, 
granted service connection for a low back disorder rated 
10 percent disabling effective from May 1990 and denied 
entitlement to service connection for multiple joint 
arthritis, exclusive of arthritis of the lumbosacral spine.  
In a May 1992 Hearing Officer decision, the disability 
evaluation assigned for the veteran's service-connected 
lumbosacral degenerative joint disease was increased to 
20 percent disabling under Diagnostic Code 5293, effective 
from May 1990.  

In a July 2002 informal hearing presentation, the veteran's 
representative notes that the veteran submitted claims of 
entitlement to service connection for hearing loss, tinnitus 
and temporomandibular joint syndrome and argues that those 
claims have not been adjudicated.  The Board notes that those 
claims were denied in a February 2000 rating action and 
notice of that determination was sent to the veteran and his 
representative that same month.  As such, those issues are 
not before the Board and will not be addressed herein.    

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.  

2.  Claimed multiple joint arthritis exclusive of 
degenerative joint disease of the lumbosacral spine was not 
evident in service nor within the first post service year.

3.  Since May 1990, the veteran's low back disorder has been 
manifested by mild degenerative arthritic changes and 
clinical findings of tenderness, mild reduction in right 
ankle reflex, and flexion to 65 degrees and decreased range 
of motion in other planes due to pain; limitation of motion 
is no more than moderate and overall disability is less than 
severe.


CONCLUSIONS OF LAW

1.  Arthritis of multiple joints other than the lumbosacral 
spine was not incurred in or aggravated by service, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. 
Reg. 45,620 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The schedular criteria for an evaluation in excess of 
20 percent for degenerative joint disease of the lumbosacral 
spine as a residual of a back injury at any time since May 
1990 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.45 and 
Part 4, Codes 5292, 5293, 5295 (2001); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claims on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

Through the rating decision, statement of the case, 
supplemental statements of the case, and various 
correspondence from the RO, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claims, and the evidence which 
has been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and provided ample opportunity to submit information and 
evidence.  Moreover, as there is no indication that there is 
any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claims.  The veteran requested 
a hearing at the RO and that hearing was held in September 
1991.  Furthermore, the RO has arranged for the veteran to 
undergo VA examinations in connection with the claim, has 
obtained VA outpatient treatment records from the VA medical 
facility identified by the veteran and obtained records 
considered by the Social Security Administration (SSA) in 
that agency's determination of the veteran's entitlement to 
benefits.  The Board notes that neither the veteran nor his 
representative has identified any existing pertinent evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background

The veteran's service medical records show that the veteran 
had complaints of low back pain, which began in 1986 
following a period of physical training which included 
running.  When examined in October 1986 the veteran's back 
had a full range of motion; however, it was tender over the 
L4-5 intervertebral disc space.  He was provided treatment 
with ice massage and medication to include Tylenol No. 3 and 
Motrin.  The veteran undertook a bone scan in March 1990, 
which was interpreted to show findings consistent with 
degenerative joint disease.  Degenerative joint 
disease/myofascitis was the diagnostic impression rendered in 
connection with the veteran's complaints of low back pain.  
In April 1990 the veteran's complaints of pain included pain 
associated with his knees and shoulders.  Clinical findings 
were limited to indications of tenderness over the shoulder 
and neck.  No diagnosis was given.  

On his initial VA examination in July 1990 the veteran 
reported injuring his back in service and being placed on 
light duty.  He said he was told that he had degenerative 
joint disease of multiple joints and complained of low 
chronic back pain occasionally radiating to both lower 
extremities.  On physical examination of the musculoskeletal 
system there was a full range of motion of the lumbosacral 
spine with some discomfort on extreme dorsiflexion.  There 
was no tenderness upon percussing the spinous processes over 
the paravertebral muscles of the lumbar spine.  The range of 
motion of both knees and hips appeared to be within normal 
limits as was the range of motion of the elbows, shoulders, 
wrists, interphalangeal and metacarpophalangeal joints.  
There was no evidence of soft tissue swelling or tenderness.  
History of low back injury, constantly symptomatic, and 
history of degenerative joint disease, multiple joints, 
symptomatic, was the pertinent diagnostic assessment.

Service connection for degenerative joint disease, 
lumbosacral spine, as residuals of a back injury, was 
established by an RO rating action dated in November 1990.  
This disorder was rated 10 percent disabling under VA's 
Schedule for Rating Disabilities (Rating Schedule).

In February 1991 the veteran presented to the Frick Community 
Health Center with a history of chronic back pain dating to 
service and with current complaints of severe back pain after 
getting off a couch that morning.  He said there was some 
numbness radiating to the right leg and also complained of 
numbness extending from the hip to the thigh.  On physical 
examination palpation of the cervical spine and thoracic 
spine was normal.  Lower lumbar and paravertebral lumbar 
tenderness was noted with some spasm, more on the right than 
on the left.  Deep tendon reflexes in both upper and lower 
limbs were normal.  Distal limb sensation in the lower limbs 
was equal, both right and left.  Lumbosacral spine X-rays 
were interpreted to reveal no spinous deformity, fracture or 
subluxations.  Severe lumbar muscle spasm with a history of 
back injury was the diagnostic impression.  The veteran was 
prescribed Flexeril.

In May 1991 a physician at the Westmoreland Hospital 
Association evaluated the veteran for arthritis.  The 
veteran's hands, shoulders, elbows and knees were examined 
for degenerative joint disease.  X-rays of the right and left 
hands were interpreted to reveal no degenerative changes.  
There was an old healed fracture with slight deformity of the 
right fifth metacarpal.  Otherwise, there were no other 
abnormalities.  An X-ray of the right and left shoulders 
revealed no degenerative changes and no soft tissue 
calcification.  An X-ray of the right and left elbows 
revealed no degenerative changes and no bony or soft tissue 
abnormalities.  An X-ray of the right and left knees was 
interpreted to reveal apparently normal bilateral knee joints 
with no hypertrophic spurring and normal patella bilaterally.

In July 1991 the veteran's low back was evaluated by 
clinicians at the Frick Community Health Center.  It was 
noted on physical examination that range of motion of the 
upper and lower extremities was within normal limits.  
Abduction of the upper extremities, however, caused 
discomfort and distress on the back with range of motion.  
Strength was grossly within normal limits for both upper and 
lower extremities.  Ambulation was independent but with 
guarded motion.  The veteran was able to ambulate stairs with 
much difficulty on the knees and back.  His balance was 
grossly within normal limits.  The veteran reported that he 
continues to work as a construction worker but is on partial 
disability.  He said he performs only those activities that 
he is capable of, not any type of heavy or strenuous 
activity.  The veteran also reported crepitus to the right 
shoulder and pain in the anterior right shoulder just under 
the angle of the clavicle.  He said he is unable to lie on 
his back at all and that he never does this--even when he 
sleeps.  A MRI of the lumbar spine in July 1991 was 
interpreted to reveal some degree of congenital spinal 
stenosis.  In addition there appeared to be some posterior 
protrusion of the L4-5 intervertebral disc as well as some 
mild posterior bulging of the L5 -  S1 intervertebral disc.  

In a September 1991 letter the veteran's private physician, 
Stephen J. Roman, M.D., noted that the veteran was seen in 
the Westmoreland Hospital Arthritis Clinic in May and July 
1991 in reference to musculoskeletal pains involving the 
lumbar spine.  He noted the veteran described muscle spasms 
and severe pain in the lower back.  He stated that it was his 
impression that the veteran had recurrent lumbar strains.  He 
noted that nerve conduction studies were negative for 
radiculopathy and that a MRI was equivocal because the 
veteran had an inability to remain stationary on the 
examining X-ray table for a sufficient period of time.  He 
added that, since the veteran had had a prolonged history of 
chronic low back pain that had not responded to medical 
modalities of treatment, including NSAIDs and therapy, that 
he would be best served by further treatment at a chronic 
pain center and he was, therefore, referred to a private 
rehabilitation center for further treatment.  

Lester O. Prince, M.D. also examined the veteran, in August 
and September 1991.  On a physical examination provided to 
the veteran in August 1991 by Dr. Prince, it was noted that 
when the veteran was standing the spine showed normal 
curvatures in the sagittal and frontal planes.  His neck 
showed normal range of motion, full flexion and extension.  
Lateral bending could be carried out to 30 degrees on each 
side, at which point the veteran complained of a pulling 
sensation in the contralateral side of the neck.  Cervical 
rotation showed normal range of motion.  The veteran was able 
to bend forward at the waist until his upper body was at 
about a 45-degree angle.  He noted that the veteran was 
unable to bend forward in this manner without supporting his 
hands on his thighs because there was too much low back pain 
otherwise.  The veteran reported no discomfort in forward 
bending but there was pain across the lower back when he 
straightens up.  Extension and lateral bending were 
moderately limited by pain across the lower back.  On 
palpation the veteran had some mild diffuse tenderness across 
the trapezius ridges bilaterally.  There was also diffuse 
tenderness on palpation in the region of the lateral and 
anterior right shoulder.  Dr. Prince also found extreme 
tenderness on palpation over the spine from approximately L1 
through L5, as well as over the left and right sides of the 
back in the L1 through L5 region.  There was tenderness on 
palpation over the medial and lateral elbows bilaterally, as 
well as tenderness over the lateral and medial aspects of 
both knees.  Chronic low back pain and possible fibromyalgia 
were the diagnostic impressions.  In a letter dated in 
September 1991 Dr. Prince noted that he had been asked by the 
veteran to supplement his medical records with a statement 
regarding his ability to work.  He noted that he saw the 
veteran initially in August 1991 and that he showed limited 
active range of motion of his lumbosacral spine secondary to 
pain, extreme tenderness on palpation over the lumbar spine 
region, and several other areas of mild to moderate 
tenderness on palpation.  He noted that he had follow-up 
appointments with the veteran in late August and again in 
September 1999 at which times he injected trigger points in 
the right posterior shoulder girdle region.  He added that 
the veteran has not been able to work since late July 1991 
due to chronic pain and that determination of disability and 
chronic pain syndromes must often be based on a patient's 
history and subjective findings on physical examinations.  

In a letter dated in August 1991 the veteran's father stated 
that he had hired his son as a laborer with his construction 
company as the veteran was a relative and unable to obtain 
employment elsewhere due to his physical condition and lack 
of education.  He noted the veteran was given light, less 
strenuous duties than his co-workers but that he had received 
many complaints from the veteran's foreman stating that the 
veteran took too many breaks because of the problem he was 
having with his back.  He added that, because of the 
complaints and his son's low productivity, he felt for the 
benefit of both the company and his son that it was better 
that he no longer work for the company.  Also received were 
three statements from co-workers of the veteran who worked 
for his father's construction company noting that the veteran 
was unable to perform his assignments as he was unable to do 
the physical aspects of construction work due to his problems 
with his back.

At a personal hearing on appeal in September 1991 the veteran 
described problems he experienced with his back.  He said he 
has constant, 24-hour pain, which occasionally radiates down 
his legs and occasional bad back spasms.  He said he also has 
pain in his hips, knees, and ankles of an intermittent 
nature, which is relieved by manipulations of his joints to 
relieve pressure.  He said that he did not believe his 
complaints of joint pain were interrelated with his 
psychiatric problem and felt that they were associated to 
"body abuse" in service.  He elaborated on this by indicating 
that he felt that exercises such as running on pavement every 
day, 5, 6 miles, was essentially detrimental to his physical 
health.  The veteran described limitations imposed upon him 
by his low back disability, including an inability to play 
with his son or to drive a standard shift automobile.

On a VA joint examination in February 1992 the veteran stated 
that he had arthritis-type symptoms in the elbows, wrists, 
knees, and ankles although this had never been worked up 
medically.  He said that these problems had been ongoing for 
approximately three years and that he currently takes no 
medication for them.  He denied any swelling but did state 
that he had occasional episodes where his joints may lock up 
and he has to pop them to get them moving again.  On physical 
examination the veteran's neck was supple with full range of 
motion.  The back was without deformity and there was no 
musculature abnormality or posture defect.  The extremities 
showed no clubbing, cyanosis, or edema, and there was full 
range of motion throughout the upper and lower extremities 
with normal motor strength, pulses, and deep tendon reflexes 
throughout all extremities.  The joints involved did not show 
any arthritic changes nor was there any joint effusion.  
There was no joint instability and only some minimal 
subjective tenderness on palpation of the joints, 
particularly in the elbows and knees.  The range of motion of 
the knees, hips, elbows, and wrists in particular were 
completely normal.  On spine examination it was noted the 
veteran had no postural or fixed deformities and no 
musculature abnormalities either.  Lumbar flexion was to 85 
degrees, extension backward to 15 degrees limited by the 
veteran's voluntary restriction on further extension because 
of subjective tenderness.  Lateroflexion was good to 40 
degrees and rotation normal at 35 degrees.  There was some 
mild tenderness diffusely over the lumbosacral spine area, 
particularly over the muscle groups, but no spasm was 
appreciated and no specific spinal tenderness.  The veteran's 
gait was normal and there was no obvious pain on straight leg 
raising.  Neurological examination in February 1992 was 
indicated to be essentially normal.  

A hearing officer's decision in May 1992 increased the 
disability evaluation for the veteran's low back disorder to 
20 percent disabling under Diagnostic Code 5293.  

An X-ray of the veteran's lumbosacral spine in October 1993 
was interpreted to be normal.  VA outpatient treatment 
records compiled between May 1993 and July 1994 document 
continuing complaints of low back pain as well as multiple 
joint pain which he reported was being treated by a 
chiropractor twice per week.  A March 1994 VA rheumatology 
consult notes that the veteran has severe fibromyalgia and 
that his pain in various areas of the back at various times 
radiates into his leg.  It was noted that a trigger point 
injection in June 1993 was ineffective.  A September 1994 VA 
rheumatology consult notes that the veteran has elbow, knee 
pain, neck pain and sleeps poorly.  The veteran stated he had 
no joint swelling but complained that he hurt in all areas.  
On examination multiple classic tender points were noted over 
the paraspinal area, and the neck area.  The veteran was also 
tender over the lumbosacral spine, the elbows and the knees.  
The veteran was assessed as having classic fibromyalgia.

A VA progress note dated March 1996 reports that the veteran 
presented to a VA rheumatology clinic with a history of 
fibromyalgia and complaints of pain in his shoulders, hips, 
knees and back of unknown etiology.  It was noted that the 
veteran had been diagnosed with fibromyalgia and had no 
evidence of an inflammatory arthritis.  The veteran 
complained on this occasion of continued difficulty with 
sleeping which he said has been a chronic problem for several 
years and continuing pain in his joints which is relieved 
somewhat with Tolmetin but not completely taken away.  The 
examiner noted that the veteran was unwilling to do any 
exercise or weight loss programs to help with the pain in his 
joints and also refused to be examined.  His only request was 
for refills on his current medications.  Fibromyalgia and 
sleep disturbance were the diagnostic assessment and the 
veteran's medications were refilled.

On a VA joint examination in September 1996 the veteran 
complained of bilateral knee joint pain, left elbow pain, 
wrist and shoulder pain.  On examination it was noted that 
the veteran's ankle joints were neither swollen nor deformed.  
Dorsiflexion of the left ankle joint was to 9 degrees and 
plantar flexion was to 45 degrees.  The right ankle joint 
dorsiflexion was to 7 degrees and plantar flexion was to 45 
degrees.  Left shoulder flexion was 140 degrees, and 
abduction 120 degrees.  Right shoulder flexion was 145 and 
abduction 160.  Both elbows were noted to have full range of 
motion.  It was noted that the veteran had injury to the 
joints and complained of arthralgia over the generalized 
joints.  It was noted that these joints had normal contour 
with some slight tenderness, which the examiner felt to be 
not significant.  The examiner added that the veteran's joint 
pain was of unclear etiology.  On spine examination the 
veteran complained of low back pain radiating to both lower 
extremities, worse on the right side.  On physical 
examination he was noted to have tenderness, S1, S2, on both 
sides.  There was no posture abnormality or fixed deformity.  
Musculature of the back appeared to be within normal limits.  
Range of motion was as follows:  Forward flexion to 
35 degrees, backward extension to zero degrees.  Left 
lateroflexion to 12 degrees and right lateroflexion to 10 
degrees, rotation to the left was to 25 degrees and to the 
right 25 degrees.  There was objective evidence of pulling on 
all motion, however, there was no neurological deficit.  

X-rays of the ankles were interpreted to reveal small spurs 
involving the posterior calcaneal bones bilaterally.  X-rays 
of the elbows and knees were interpreted to reveal a normal 
study.  X-rays of the wrists revealed no evidence of acute 
fracture, dislocation, erosions or osteoarthritis.  An X-ray 
of the lumbosacral spine was interpreted to reveal mild 
spondylosis in the lower thoracic spine and at the 
thoracolumbar junction.  The sacroiliac joints appeared 
normal.  An X-ray of the cervical spine revealed slight 
encroachment of the C2-3 neural foramen on the left, which 
was reported to be probably secondary to incorrect 
positioning.  There were no fractures, subluxation, or lytic 
or blastic lesions.  

In a statement dated in January 1997 an acquaintance of the 
veteran stated that she had observed the veteran during the 
last three years and noted that he suffers from a significant 
amount of pain.  She indicated that it is often hard for the 
veteran to move and that he frequently complains about back 
pain and spasms.  She noted that his knees, shoulders and 
neck also give him problems.  She added that for at least the 
past year she had noticed that the veteran suffers from a 
tremendous amount of pain at night and usually wakes up in 
pain.  She said that she has to frequently rub his neck, 
shoulders, back and sometimes his legs to ease the pain 
enough for him to move. 

The veteran was seen at a VA rheumatology clinic in June 1997 
with a long history of fibromyalgia, which has been very 
difficult to treat with very severe pain and muscle spasms 
and poor sleep.  It was noted that on physical examination 
there was no evidence of any joint swelling or synovitis.  
The veteran had diffuse muscle aches and diffuse tender 
points, all typical fibromyalgia tender points, plus some 
additional tender points in the low back, trochanteric area 
and neck region.  The examiner noted that it was difficult to 
control fibromyalgia and that he was being prescribed a 
combination of medications to include Cyclobenzaprine.  He 
added that the veteran recently got a TENS unit and hopefully 
that this would be of some benefit to him.

A VA imaging profile detailing studies conducted between July 
1990 and May 1998 records that an X-ray of the veteran's 
lumbosacral spine in October 1993 was normal, an X-ray of the 
cervical spine in September 1994 demonstrated no significant 
degenerative changes, an X-ray of the bilateral wrist in 
September 1996 revealed no acute fracture, subluxation, or 
erosions, and X-rays of the veteran's knees, elbows and 
ankles in September 1996 were normal except for small spurs 
involving the posterior calcaneal bones of the ankles, 
bilaterally.

On the veteran's most recent VA examination in March 2000 it 
was noted that the veteran was under treatment by the Gold 
Team at the VA medical center for headaches and pain that 
involves many joints as well as for low back disability.  The 
veteran complained of constant aching pain that spread across 
the small of his back, travels into the right buttock and 
into the right lower extremity.  It was noted that the 
veteran limps on both lower extremities but does not usually 
experience any pain, numbness or weakness in the left lower 
extremity.  The veteran reported episodes of unpleasant 
numbness and tingling that occupied the low back, right 
buttocks, right thighs, and right lower extremity traveling 
into the right 4th and 5th toes.  On physical examination it 
was noted that the veteran was able to doff and don his 
garments, move within the examining room, and climb onto and 
off the examining table without assistance.  It was noted the 
veteran also appeared to be in at least mild musculoskeletal 
discomfort throughout the examination.  There was no 
asymmetry, no atrophy and no spasm of the paraspinal muscles 
in the thoracolumbar, lumbar or lumbosacral region.  There 
was no atrophy of the buttocks.  There were no fasciculations 
in the trunk or in either lower extremity.  There were no 
palpable skeletal defects in the lumbar region.  There was 
tenderness to palpation in the midline from approximately L2 
down to including the upper sacrum.  There was tenderness in 
the corresponding area in the right paraspinal area including 
the right flank.  There was tenderness over each posterior 
superior iliac spine but much greater on the right than on 
the left.  The veteran exhibited pull-away, touch-me-not 
tenderness to palpation at approximately L4 down to the 
sacrum as he rapidly withdrew from the gently palpating 
finger.  It was noted that his gait pattern was slow and 
deliberate.  There was no antalgia.  The veteran reported 
that low back motion was uncomfortable.  With forward flexion 
he could bring fingertips to the kneecaps, 65 degrees (normal 
95 degrees).  Extension was 15 degrees (normal 35 degrees).  
Lateroflexion to the right was approximately 20 degrees 
(normal 40).  Lateroflexion to the left was approximately 30 
degrees (normal 40).  These motions were measured with a 
hand-held goniometer.  The veteran had no appreciable 
discomfort to palpation in the right groin (hip joint) but 
there was an outcry and a responsive deflection of the 
examiner's hand as he palpated the right anterior superior 
iliac spine.  X-rays including a lumbosacral spine series in 
March 2000 were interpreted to be essentially normal for the 
veteran's age but did suggest mild degenerative arthritic 
changes at L5 - S1.  Low back pain with limited motion, 
sensitivity to palpation, and mild reduction in right ankle 
reflexes was the diagnosis.  The examiner noted that the 
examination revealed no convincing evidence of low back 
impairment or restrictions in functional ability caused by 
the low back.  He further noted that the mild asymmetry of 
the ankle reflexes raises the possibility of right sacral-1 
nerve root dysfunction, but added that because there was no 
atrophy of the calf, no weakness of sacral-1, innervated 
muscles, and normal sensation in the sacral-1 distribution, 
sacral-1 nerve root dysfunction is not likely.  The examiner 
further noted that the veteran's subjective symptoms of 
uncontrolled pain, tenderness to palpation, pain with motion, 
and a limp were not confirmed by any of the objective data 
available to him on this evaluation.

A MRI of the lumbar spine in June 2000 was interpreted by a 
private physician to demonstrate small central disc bulges at 
L4-L5 and L5 - S1 without nerve root impingement.  

Analysis

I.  Service Connection for Multiple Joint Arthritis 
Other Than the Lumbosacral Spine

For a grant of service connection, it must be shown by the 
objective evidence that an injury leaving identified 
residuals or a chronic disease was incurred in or aggravated 
by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(b).  
Certain diseases to include arthritis manifested to a 
compensable degree within one year subsequent to service may 
be the subject of service connection based on presumed 
incurrence in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

During service the veteran was evaluated on various occasions 
for nonspecific joint pain primarily involving the lower 
back.  However, there was never a diagnosis of arthritis or 
other pathology involving any joint exclusive of the lower 
back.  The veteran's complaints of low back pain were 
diagnostically assessed as muscle spasm and/or acute or 
recurrent low back strain until March 1990 when the 
diagnostic impression was recorded as degenerative joint 
disease/myofascitis.  During the veteran's latter period of 
service in April 1990, he complained of bilateral knee and 
bilateral shoulder pain in addition to complaints of back 
pain but no specific pathology and/or organic basis was 
recorded for his physical complaints referable to the knees 
and shoulders.

When the veteran was examined by the VA in July 1990 no 
musculoskeletal abnormalities, exclusive of the low back, 
were apparent and there was full range of motion of the hips, 
knees, elbows, shoulders, wrists, interphalangeal and 
metacarpal joints.  X-rays in May 1991 of the veteran's 
hands, shoulders, elbows, and knees in connection with his 
evaluation for arthritis by a private physician were 
interpreted to be normal with no evident degenerative 
changes.  Based on this evidence, it is clear to the Board 
that as late as May 1991, one year subsequent to the 
veteran's service discharge, there was no clinical or X-ray 
evidence of arthritis and/or degenerative joint disease in 
any joint, exclusive of the already service-connected low 
back.  To the extent that joint symptoms in service were of 
an organic nature, they are shown to have been unrelated to 
degenerative joint disease.  Consequently, service connection 
for arthritis of the multiple joints other than the 
lumbosacral spine, is not warranted on either a direct or 
presumptive basis.  

II.  Increased Rating for a Lumbar Strain

Disability evaluations are determined by comparing the 
symptoms the veteran is experiencing with criteria set forth 
in the aforementioned rating schedule, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, a 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1992).  Where 
entitlement to compensation already has been established, and 
the appropriateness of the current rating is at issue, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  There is a 
distinction, however, between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  Such is the case here.  At the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

If the disability at issue is musculoskeletal in nature or 
origin, then VA may, in addition to applying the regular 
schedular criteria, consider granting a higher rating for 
functional impairment caused by pain, limited or excess 
movement, weakness, excess fatigability, or incoordination--
assuming these factors are not already contemplated by the 
governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The veteran's low back disability has been assigned a 
20 percent evaluation under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, which warrants a 20 percent 
evaluation for moderate intervertebral disc syndrome with 
recurrent attacks.  A 40 percent rating is assigned for 
severe intervertebral disc syndrome with recurrent attacks 
with intermittent relief.  In evaluating the veteran's 
disability, the Board will consider not only the criteria of 
that diagnostic code, but also the criteria of other 
potentially applicable diagnostic codes.  At the outset, 
however, the Board notes that, in the absence of any evidence 
of fractured vertebra (or residuals thereof), or ankylosis of 
any portion of the spine, consideration of Diagnostic Codes 
5285, 5286, or 5289 is unnecessary.  

The veteran's service-connected low back disability may also 
be rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 or Diagnostic Code 5295.  For an 
increased higher evaluation over that currently assigned 
under these codes, the veteran must exhibit severe limitation 
of motion of the lumbar spine or severe lumbosacral strain 
with listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  See Diagnostic Codes 5292 and 5295.  

After reviewing the entire evidence of record, the Board 
concludes that an evaluation in excess of 20 percent for the 
low back disorder is not warranted, because the record does 
not show sufficient functional loss as to warrant a 
40 percent evaluation.  Clinical findings, both VA and 
private, show that the veteran has objectively demonstrated 
pain on motion as well as tenderness over the lumbosacral 
area.  His pain and discomfort, however, do not include 
significant neurological deficits, which have been for the 
most part minimal.  Here we note the veteran had normal deep 
tendon reflexes throughout all extremities on his VA 
examination in February 1992 with normal motor strength.  
Neurological examination in July 1990 was essentially within 
normal limits as was neurological examination in September 
1996.  On his most recent VA examination in March 2000 
neurological findings were limited to a finding of mild 
reduction in right ankle reflex.  As such, an increased 
rating under Diagnostic Code 5293 is not warranted.  

The clinical picture is entirely negative for any evidence of 
spinal listing, positive Goldthwait's sign or abnormal 
mobility on forced motion.  Thus, assignment of an increased 
rating under Diagnostic Code 5295 is not warranted.  While 
the veteran has restricted motion in all planes, clinical 
findings do not approximate severe limitation of motion of 
the lumbar spine, severe lumbosacral strain or severe 
intervertebral disc syndrome such as to entitle the veteran 
to a disability rating greater than 20 percent currently 
assigned.  Here we observe that the veteran was capable of 
significant forward flexion with full range of motion of the 
lumbosacral spine on VA examination in July 1990.  On VA 
examination in February 1992 he exhibited 80 degrees of 
forward flexion and on a most recent VA examination in March 
2000 forward flexion was to 60 degrees.  While we acknowledge 
that forward flexion of VA examination in September 1996 was 
only to 35 degrees, this restriction in motion as well as 
restrictions in other planes of motion on this examination 
appeared to be an acute episode in view of the evidence in 
its entirety.  The Board also notes that the March 2000 VA 
examination included that examiner's observation that 
examination revealed no convincing evidence of low back 
impairment or restriction in functional ability caused by the 
low back and the veteran's subjective symptoms of 
uncontrolled pain were not confirmed by any available 
objective data.  As the veteran's complaints of pain are not 
supported by adequate pathology, consideration of an 
increased rating under DeLuca is not warranted. 

In sum, there is no basis in the clinical record for finding 
that an evaluation in excess of the currently assigned 
20 percent for the veteran's service-connected low back 
disorder is warranted.  Further, at no time since service has 
the veteran's low back disability been more severely 
disabling than reflected by the 20 percent rating.  As a 
result, the veteran is not entitled to a "staged" rating for 
his service-connected disability as prescribed by the Court 
in Fenderson v. West, 12 Vet. App. 119 (1995).  In reaching 
this decision, the Board has considered the doctrine of 
granting the benefit of the doubt to the veteran but does not 
find that the evidence is approximately balanced such as to 
warrant its application.  

With respect to the low back disability, the Board has 
considered the propriety of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).  However, we do not find that 
exceptional or unusual circumstances such as frequent need 
for hospitalization or marked interference with employment 
are present to a degree warranting development of this aspect 
of the case.  The veteran's low back disorder is manifested 
primarily by complaints of pain and tenderness without 
significant objective findings or as noted by his VA examiner 
in March 2000, convincing evidence of low back impairment or 
restriction in functional ability.

In reaching the above decision the Board has considered 
granting the benefit of the doubt to the veteran but does not 
find that the evidence is approximately balanced such as to 
warrant its application


ORDER

Service connection for degenerative joint disease of multiple 
joints other than the lumbosacral spine is denied.  

A higher initial evaluation in excess of 20 percent for 
degenerative joint disease of the lumbosacral spine is 
denied.  



		
	M. E. Larkin
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

